Citation Nr: 1712923	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disorder manifested by vertigo, dizziness, and staggering, claimed as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to October 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for vertigo, dizziness, and staggering.  The Veteran filed a notice of disagreement (NOD) in December 2010.  In July 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month. 

In July 2014, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, in August 2014, the Veteran was informed that a recording of the July 2014 hearing was inaudible and a transcription could not be obtained.  He was given the option to have another hearing before a VLJ and in December 2014, the Veteran testified during a Board videoconference hearing before the undersigned VLJ; a transcript of that hearing is of record.

In May 2015, the Board denied service connection for Meniere's syndrome, claimed as secondary to bilateral hearing loss.  At that time, the Board also considered the Veteran's assertion that his vertigo disorder was due to right ear surgical treatment for the claimed disability and referred the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 to the agency of original jurisdiction (AOJ) for appropriate action.

The Veteran appealed the May 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claim to the Board for further proceedings consistent with the decision.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System, and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Service connection has been established for  hearing loss disability, which includes right ear conductive hearing loss and bilateral sensorineural hearing loss.

3.  The evidence is, at least, relatively evenly balanced on the question of o whether a peripheral vestibular disorder manifested by imbalance is proximately due to the right ear stapedectomy performed in April 1995 for service-connected conductive right ear hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a peripheral vestibular disorder manifested by imbalance, as secondary to service-connected hearing loss, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's fully favorable disposition of the claim for service connection for a peripheral vestibular disorder, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran is seeking service connection for disability manifested by vertigo, dizziness, and staggering secondary to his service-connected bilateral hearing loss.  With his July 2013 substantive appeal, he specifically asserted that his "peripheral vestibular disorder was caused by" his April 1995 right ear surgery for conductive hearing loss secondary to retractive and adhesive otitis media.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  That regulation permits service connection not only for disability caused by service-connected disability (and/or associated treatment), but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability (and/or associated treatment).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant  prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 
As noted above, in May 2015, the Board previously denied the claim on appeal.  In a September 2016 Memorandum Decision, the Court set aside the Board's decision, and remanded the claim on appeal to the Board for further action consistent with the decision.   Citing Solomon v. Brown, 6 Vet. App. 396 (1994), the Court found that, in denying service connection for Meniere's syndrome as secondary to service-connected bilateral hearing loss and referring the issue of entitlement to compensation benefits for Meniere's disease pursuant to the provisions of 38 U.S.C.A. § 1151 for disability resulting from April 1995 right ear surgery, the Board failed to consider the Veteran's properly raised claim.  See Solomon v. Brown, 6 Vet. App. 396, 402 (1994) (holding that the Board must consider an appellant's theory of secondary service connection under 38 C.F.R. § 3.310(a) for a condition where the alleged proximate cause was a surgery necessitated by a service-connected condition).

Turning to the evidence, the Veteran's service records reflect that he served in the U.S. Air Force with initial duties on the flight line, exposing him to jet engines and loud noises which apparently resulted in  acoustic trauma.  Beginning in the early 1970s, audiometric testing documented hearing acuity worse in the right ear than the left ear.  In February 1976, the Veteran complained of decreased hearing in his right ear.  On repeated testing, he was found to have decreased hearing in all frequencies and he was removed from working in noisy environments.  Subsequent ENT consultations found "very inconsistent" audiometry results "consistent with malingering."  He was referred to a civilian specialist for "more sophisticated testing."  

In September 1977, military medical personnel discussed the results of the civilian consultation and noted the Veteran had a "medically associated hearing problem." On Ear ,Nose and Throat (ENT) (otolaryngology) examination later that month, the right ear had a thin tympanic membrane with posterior-superior retraction with apparent right myringostapediopexy.  (According to Up To Date Online, a myringostapediopexy is a "fixation of the pars tensa of the membrana tympani to the head of the stapes.").  The left ear was reported as within normal limits.  The impression was conductive right ear hearing loss with increased risk of noise exposure.  The Veteran declined surgery.  He was placed on permanent physical profile for right hearing drum myringostapediopexy/scarred eardrum with conductive hearing loss and increased sensitivity to noise and advised not to work in noise hazard areas.

An April 1981 service treatment record reflects inpatient treatment for right otitis media and viral syndrome.

In March 1988, the Veteran complained of decreased hearing even out of noise and having tinnitus after high noise exposure.  The assessment was bilateral mild sensorineural hearing loss with a slight conductive component.  Subsequent treatment records reflected evaluation for left ear sensorineural hearing loss with right ear mixed hearing loss.  

In a July 1991 retirement report of medical history, the Veteran endorsed a history of hearing loss.  A physician's summary elaborated that the Veteran had hearing loss in both ears since 1975 to present after working on the flight line.  The physician added that the diagnosis following audiology consultation in August 1977 was an "ossicular chain abnormality in [the] right ear.  'This is unrelated to noise exposure.'"  On retirement examination, non-progressive hearing loss in both ears was noted.

In a February 1992 rating decision, the AOJ granted service connection for bilateral hearing loss, effective November 1, 1991, the day following the date of the Veteran's retirement from military service.

During a September 1994 post-service VA audiological evaluation, the audiologist commented that testing suggested the possibility of right ear otosclerosis.  The Veteran underwent ENT (evaluation, CT imaging studies, and VA medical personnel discussed the possibility of surgery, or a stapedectomy, with the Veteran.  In February 1995, the Veteran reported a one- or two-month history of vertigo or dizziness, which he described as more of a "lightheaded" feeling.  An April 1995 VA operative report reflects that the Veteran underwent right ear exploratory tympanotomy with tympanoplasty and ossicular reconstruction.  The post-operative diagnosis was right ear conductive hearing loss secondary to retractive and adhesive otitis media.  Subsequent VA treatment records document the Veteran's mixed right ear hearing loss and sensorineural left ear hearing loss.

The Veteran's VA treatment records also reflect that he started to complain of dizziness in December 2009.  The assessment was vertigo.  During subsequent evaluations, he described balance problems each time he bent over and rose back to a standing position.  A June 2010 private treatment record reflects the Veteran's report of dizziness symptoms for the past year.  The diagnosis was benign positional vertigo.  After participating in two sessions of vestibular rehabilitation in early 2011, his dizziness resolved.  However, his episodes of dizziness returned.

During an October 2013 VA examination, the Veteran reported a history of dizziness or spinning vertigo with a sensation of light-headedness that began in 2010.  He also indicated he underwent a right stapedectomy in 1995.  Following a review of the claims file and examination, the diagnosis was peripheral vestibular disorder.  The VA examiner opined that the dizziness that first occurred in 2010 was less likely as not proximately due to or a result of the Veteran's service-connected bilateral hearing loss.  The examiner explained that the sensorineural hearing loss occurred during military service, showing a progressive loss, and that there was "no rationale for his dizziness to be due to his [sensorineural hearing loss]."  The examiner did not address the Veteran's right ear conductive hearing loss or stapedectomy as it relates to the current claim.

In a November 2014 addendum opinion, the October 2013 VA examiner elaborated that vestibular disorders are separate from sensorineural hearing loss.  The examiner explained that the "vestibular dysfunction is primarily a condition or disorder of [the] vestibule or vestibular receptor organs.  These [two] parts of each temporal bone is [sic] supplied with central nerves from the eighth nerve, but it is divided and they are separated, the vestibular portion and the acoustic portion."  The examiner commented that the Veteran's hearing loss was "essentially neural hearing loss and that is of the hearing part of the temporal bone or cochlea and caused by acoustic trauma.  The vestibular labyrinth is concerned with balance."  The examiner indicated that these two functions, hearing and balance, do "not necessarily influence the other."  He emphasized that the "vestibular apparatus is primarily a function of the movement of the body, a positional management, and not necessarily related to the service-connected sensorineural hearing loss."  Based on the foregoing, the examiner suggested that the Veteran's bilateral hearing loss did not aggravate his peripheral vestibular disorder beyond its natural progression because "[o]ne does not necessarily influence or effect [sic] the other in disease or dysfunctional conditions."  As with respect to the e May 2013 examination, the examiner did not address the Veteran's conductive hearing loss or subsequent stapedectomy in the addendum opinion.

In December 2014, the Veteran testified that after he had surgery for his right ear hearing loss, he began to have dizziness or "room spinning."  He testified that he had been diagnosed with vertigo.

In December 2014, the Veteran submitted medical treatise evidence indicating that in addition to increased hearing loss, complications of a stapedectomy include "vertigo that may persist and require surgery."

Having further considered the medical and lay evidence of record in light of  points raised in \he September 2016 Memorandum Decision, the Board finds that,   resolving all reasonable doubt in the Veteran's favor,  service connection for a peripheral vestibular disorder manifested by imbalance is warranted as proximately due to surgical treatment for the Veteran's service-connected hearing loss-specifically, right ear conductive hearing loss.  

To be clear, the Board observes, initially, that in  February 1992 rating decision, the AOJ granted service connection for bilateral hearing loss, but did not specify the type of hearing loss for which service connected was granted.  Importantly, the Veteran's service treatment records document right ear conductive hearing loss with right myringostapediopexy diagnosed in 1976.  Later in service, he was diagnosed with sensorineural hearing loss in both ears, resulting in the "mixed" hearing loss noted in his right ear.  Post-service VA treatment records also document both right ear conductive hearing loss and bilateral sensorineural hearing loss.  Accordingly, the Veteran's service-connected bilateral hearing loss disability is more accurately characterized as "right ear conductive hearing loss with bilateral sensorineural hearing loss."

In this case, the evidence of record documents that conductive right ear hearing loss first manifested during the Veteran's military service, that it continued after service, and that the Veteran underwent a right ear stapedectomy in April 1995 to treat his service-connected conductive right ear hearing loss.  The Veteran also provided competent evidence that vertigo is among the possible complications resulting from a stapedectomy.

The Board acknowledges the unfavorable May and July 2013 VA medical opinions.  However, those opinions characterized the Veteran's bilateral hearing loss only as sensorineural and did not address the unilateral, right ear conductive hearing loss documented in service and presently.    Therefore, the 2013 VA medical opinions are not probative as to the issue of whether a current peripheral vestibular disorder is secondary to the conductive hearing loss component of the Veteran's hearing loss disability.

In sum, competent, credible, and probative evidence reflects that the Veteran experienced right ear conductive hearing loss and bilateral sensorineural hearing loss in and ;since service,  and that the current peripheral vestibular disorder manifested by imbalance is proximately due to the April 1995 stapedectomy performed for service-connected hearing loss-specifically, right ear conductive hearing loss.  Although, as indicated above, there is competent medical opinion evidence of record weighing against the claim, as noted, those opinions do not specifically address right ear conductive hearing loss or the 1995 stapedectomy.  As such, the Board finds that the evidence weighing for and against the claim is, at the very least, relatively evenly balanced, warranting application of the benefit-of-the-doubt doctrine. 

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b) and Gilbert, supra. 

Given the evidence noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a peripheral vestibular disorder manifested by imbalance, secondary to service-connected  connected hearing loss-specifically, right ear conductive hearing loss-are  met.  


ORDER

Service connection for a peripheral vestibular disorder manifested by imbalance, secondary to service-connected hearing loss, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


